         Case 4:16-cv-40128-TSH Document 40 Filed 12/14/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
JOSE BURGOS-MARTINEZ,                   )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 16-40128-TSH
                   v.                   )
                                        )
THE CITY OF WORCESTER, a Municipal )
Corporation, WORCESTER CITY,            )
WORCESTER CHIEF OF POLICE GARY )
J. GEMME, WORCESTER POLICE              )
DETECTIVES SGT. STEVE ROCHE,            )
MICHAEL A. TARCKINI, WILLIAM            )
ESCOBAR, GARY MORRIS, TERRENCE )
GAFFNEY, NEFTALI BATISTA,               )
THOMAS J. DUFFY, IGNACIO J.             )
GARCIA, CHRISTOPHER A.                  )
PANARELLO and JOHN DOW,                 )
                                        )
                   Defendants.
                                        )
______________________________________

      MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION TO COMPEL
      DEFENDANTS TO RESPOND TO WRITTEN DISCOVERY (Docket No. 33)

                                      December 14, 2018

HILLMAN, D.J.


       Jose Burgos-Martinez (“Plaintiff”) has filed claims for excessive use of force against the

City of Worcester, Gary Gemme, Steve Roche, Michael Tarckini, William Escobar, Gary Morris,

Terrence Gaffney, Neftali Batista, Thomas Duffy, Ignacio Garcia, and Christopher Panarello

(“Defendants”). He has filed this motion to compel Defendants to respond to written discovery.

For the reasons below, Plaintiff’s motion (Docket No. 33) is denied.

                                         Background
          Case 4:16-cv-40128-TSH Document 40 Filed 12/14/18 Page 2 of 4



       On July 10, 2013, Defendants executed a search warrant at Plaintiff’s home. Plaintiff

arrived at his home while the search was in progress and alleges that Defendants subsequently

used excessive force while restraining him.

       Due to underlying criminal proceedings related to Plaintiff’s arrest, this Court twice

granted a stay of discovery. (Docket Nos. 20 & 24). On January 19, 2018, this Court lifted the

stay and, on February 23, 2018, Defendants filed an amended scheduling order which, among other

things, set forth a written discovery deadline of July 6, 2018. (Docket No. 26). On June 29, 2018,

Plaintiff endorsed Defendant’s timeline. (Docket No. 27). Subsequently, this Court adopted the

parties’ proposal and ordered that fact discovery be completed by October 12, 2018. Id.

       On October 5, 2018, Plaintiff served written discovery upon Defendants. Defendants

objected that Plaintiff’s written discovery request failed to observe the July 6, 2018 deadline. On

November 2, 2018, Plaintiff filed this motion to compel Defendants to respond. (Docket No. 33).

                                          Legal Standard

       “A district court’s case-management powers apply with particular force to the regulation

of discovery and the reconciliation of discovery disputes.” Faigin v. Kelly, 184 F.3d 67, 84 (1st

Cir. 1999). Several courts have used this management power to deny untimely motions to compel.

See, e.g., Amoah v. McKinney, 2016 WL 3906580, at * 1 (D. Mass. July 14, 2016) (“[T]he motion

[to compel] is denied as untimely.”); Bernio-Ramos v. Flores-Garcia, 2015 WL 9169678, at *1

(D.P.R. Dec. 11, 2015) (“Discovery should have been completed by October 30, 2015. Plaintiff

did not seek an extension of that deadline before it elapsed. . . . Instead, she has asked for an order

to compel, more than one (1) month after the discovery deadline expired. That is not enough.”);

Flynn v. Health Advocate, 2005 WL 288989, *7 (E.D. Penn. Feb. 8, 2005) (denying motion to

compel filed past the discovery deadline); see also Modern Continental/Obayashi v. Occupational



                                                  2
          Case 4:16-cv-40128-TSH Document 40 Filed 12/14/18 Page 3 of 4



Safety & Health Review Com’n, 196 F.3d 274, 281 (1st Cir. 1999) (upholding a district court’s

decision to deny a motion to compel filed after fact discovery deadline); Richardson v. City of New

York, 326 Fed.Appx. 580, 582 (2d Cir. 2009) (same).

                                              Discussion

        To justify the untimely motion, Plaintiff’s counsel essentially argues that he was

preoccupied with other matters. See Docket No. 33 at 3 n.2 (“From June 28, 2018, and continuing

through August, both of plaintiff’s counsel were preoccupied as local counsel in an emergency

class action before this Court . . . and were temporarily impeded in representation of the plaintiff.”).

Courts, however, have consistently found this justification inadequate in similar contexts.

       For instance, in de la Torre v. Cont’l Ins. Co. the First Circuit held that attempting to prove

excusable neglect by arguing that counsel was preoccupied with other matters “has been tried

before, and regularly found wanting.” 15 F.3d 12, 15 (1st Cir. 1994). The court noted: “‘[m]ost

attorneys are busy most of the time and they must organize their work so as to be able to meet the

time requirements of matters they are handling or suffer the consequences.’” Id. (quoting Pinero

Schroeder v. FNMA, 574 F.2d 1117, 1118 (1st Cir. 1978)); see also Deo-Agbasi v. Parthenon

Group, 229 F.R.D. 348, 352 (D. Mass. 2005) (“Thus, the reason for the delay, the foremost factor

in determining excusable neglect, weighs heavily against Deo-Agbasi because Porter’s workload

and carelessness are not adequate to excuse the neglect in this case.”).

       The same is true here. That Plaintiff’s counsel was busy is not a satisfactory justification

for the untimely motion. Despite their workload, “litigants have an unflagging duty to comply

with clearly communicated case-management orders.” Rosario-Diaz v. Gonzalez, 140 F.3d 312,

315 (1st Cir. 1998). Because Plaintiff’s counsel failed to comply with that duty, he and his client

must now live with the consequences.



                                                   3
      Case 4:16-cv-40128-TSH Document 40 Filed 12/14/18 Page 4 of 4



                                       Conclusion

    For the reasons stated above, Plaintiff’s motion to compel (Docket No. 33) is denied.

SO ORDERED.



                                                            /s/ Timothy S. Hillman
                                                            TIMOTHY S. HILLMAN
                                                            DISTRICT JUDGE




                                            4
